Name: 80/26/EEC: Council Decision of 18 December 1979 appointing an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-17

 Avis juridique important|31980D002680/26/EEC: Council Decision of 18 December 1979 appointing an alternate member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 012 , 17/01/1980 P. 0023****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 18 DECEMBER 1979 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 80/26/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING THE FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE ALTERNATE MEMBER ' S SEAT IN THE TRADE UNIONS REPRESENTATIVES CATEGORY OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR VAN TOL , NOTIFIED TO THE COUNCIL ON 5 DECEMBER 1979 ; HAVING REGARD TO THE CANDIDATE PROPOSED 5 DECEMBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR IR . E . BURINGH IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR VAN TOL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN